To 16.05.18
Shareholders of
CAA Industries LTD

 

Dear sirs,
Re: CAA Industries LTD. Priv. Co. XX-XXXXXXX (hereinafter: "The company")
Pursuant to my letter dated 14 May 2018, please note the following:

1, On 14 May 2018 | attended a meeting with a potential investor who | was able to interest
in the company, Mr. Samy Katsav owner of SK Group (hereinafter: "the Investor") and a
representative of Sky of Blue Ltd., to discuss the possibility of purchasing the company or
investing in it.

2. My impressions of the meeting are that the differences between the parties are vast and
that it will take a long time to reach understandings that will enable the investment in the
company. Moreover, as part of the possibility to invest, the investor asked to conduct a due
diligence examination (hereinafter: "the examination") that will take several months.

3. Despite my warnings in my letters dated 26 April 2018 and 6 May 2018, no funds that are
vital to the company were transferred, except for the sum of approximately $0.029M that
was paid to the Income Tax Authority.

4. | must emphasize that the amount of time needed for the examination before the
company's state can be improved together with the fact that no substantial resources were
transferred to the company, make it very hard for me to manage the company properly,

5. | will add that my personal feeling after my conversation on 15 May 2018 with Mr. Moshe
Oz, one of the company's shareholders, is that there is no real intent to conduct negotiations
in good faith, a step that might save the company's future.

6. At your request, | agreed to delay my resignation (forced) by 14 days in order to continue
my efforts for the sake of the company, and to negotiate with the investor, However, under
the circumstances, since the investment by the investor is far from being realized, clearly
not within 14 days and due to my refusal to infringe the law, | am not able to continue
managing the company at its current state.

7. Therefore, | hereby formally inform you of my resignation (forced) as CEO of the company
and reserve my right to receive the two salaries | have not yet received and all the rights,

social and others that | am entitled to by law.
Sincerely,
Tal dels ceo

Scanned with CamScanner
